619 S.E.2d 502 (2005)
STATE of North Carolina
v.
Jeffrey BOWES.
No. 394A03.
Supreme Court of North Carolina.
October 7, 2005.
Roy Cooper, Attorney General, by Jeffrey R. Edwards, Assistant Attorney General, for appellant North Carolina Division of Motor Vehicles.
The Robinson Law Firm, P.A., by Leslie S. Robinson, and Law Offices of Keith A. Williams, P.A., by Keith A. Williams, Greenville, for defendant-appellee.
*503 PER CURIAM.
The decision of the Court of Appeals is vacated and the appeal is dismissed as moot.
DISMISSED.
Justices MARTIN and WAINWRIGHT did not participate in the consideration or decision of this case.